Kirby J., (after stating the facts). The appellant contends that the scope of the inquiry as to the damages permitted by the court in the introduction of the testimony and its instructions to the jury was entirely too large, without definitely pointing out wherein, and that the damages allowed are excessive. In Little Rock Junction Ry. Co. v. Woodruff, 49 Ark. 381-91, the court said: “As a general guide to the range which the testimony should be allowed to assume, we think it is safe to say that the landowner should be allowed to state, and have his witnesses state, every fact concerning the property which he would' naturally be supposed to adduce, in order to place it in an advantageous light if he were attempting to negotiate a sale of it to a private individual. * * * This is only another way of stating the rule as laid down as follows, in Boom Co. v. Patterson, supra, (98 U. S. 403): ‘In determining the value of land appropriated for public purposes, the same considerations are to be regarded as in the sale of property to private parties.’ ” In St. Louis, Ark. & Tex. Rd. v. Anderson, 39 Ark. 167, the court said: “The elements which enter into such an estimate are not alone the market value of the land actually appropriated, but include also the injury to the owner’s remaining land, arising rom the increased difficulty of communication between the parts of the severed tract, the inconvenient shape in which the remaining land is left, the cost of new fences required in consequence of the construction of the railroad, the increased exposure to fire, so far as it depreciates the value of the residue oí the land, and various other causes, provided they are not of a remote or speculative character.” In Little Rock & F. S. Ry. v. McGehee, 41 Ark. 202, a condemnation suit for a piece of land on the river front, entirely unfit for cultivation and not susceptible of use for any probable purpose whatever, except a ferry landing, with no ferry established upon it, the court, quoting from Boom Co. v. Patterson, 98 U. S. 403, said: “In determining the value of land appropriated for public purposes, the same considerations are to be regarded,- as in a sale of property between private parties. The inquiry in such cases must be, what is the property worth in the market, viewed not merely with reference to the uses to which it is at the time applied, but with reference to the uses to which it is plainly adapted', that is to say, what it is worth from its availability for valuable uses? * * * As a general thing, we should say that the compensation to the owner is to be estimated by reference to the uses to which the property is suitable." See also Little Rock, M. R. & T. Ry. v. Allen, 41 Ark. 431; Railway v. Combs, 51 Ark. 324; Railway v. Hunt, Id. 330; St. Louis, I. M. & S. Ry. Co. v. Maxfield Co., 94 Ark. 135; Texas & St. Louis Ry. v. Kirby, 44 Ark. 103; Kansas City So. Ry. Co. v. Boles, 88 Ark. 533; Combs v. Lake, 91 Ark. 128. From these authorities, it appears what range the inquiry as to the damages caused by the condemnation and taking of land for public purposes may properly take, both as to the elements of damage and the witnesses’ opinions and estimates thereon, and we do not find that its scope was extended beyond the prescribed limits in this cause nor that any error was committed by the lower court on that account. The amount of the verdict seems large, but it is far less than many of the witnesses testified the damage amounted to, and was a question for the jury, who could have found it more or less upon the conflicting testimony and there was sufficient evidence to sustain it. Finding no error in the record, the judgment is affirmed.